Exhibit 10.22

PHILLIPS 66

KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE PLAN

The Phillips 66 Key Employee Change in Control Severance Plan (the “Plan”) is
hereby adopted effective as of the “Effective Time” defined in the Employee
Matters Agreement by and between ConocoPhillips and Phillips 66 (the “Effective
Time”) and conditioned on the occurrence of the “Distribution” defined in such
Employee Matters Agreement (the “Distribution”).

Phillips 66 was a subsidiary of ConocoPhillips (“COP”) prior to the
Distribution. As a result of the Distribution, COP distributed its interest in
Phillips 66 to its shareholders. Certain employees of ConocoPhillips Company and
other subsidiaries of COP whose employment duties were primarily related to the
business activities of Phillips 66 and its subsidiaries transferred employment
to Phillips 66 Company or other subsidiaries of Phillips 66 as of the Effective
Time. No Eligible Employee shall be treated as incurring a Severance or
Separation from Service for purposes of determining the right to benefits, or
any other purpose under the Plan as a result of (i) the Distribution, (ii) the
Eligible Employee’s transfer to the Controlled Group in connection with the
Distribution, or (iii) the Eligible Employee's transfer to ConocoPhillips
Company or any other subsidiary of COP in connection with the Distribution.

The Company adopted the Plan for the benefit of certain employees of the Company
and its Subsidiaries. All capitalized terms used herein are defined in Section 1
hereof. This Plan is intended to be a plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended and shall be interpreted in a manner
consistent with such intention.

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date.

1.2 “Associate” means, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization, or other entity (other
than the Company or a Subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

 

1



--------------------------------------------------------------------------------

1.3 “Beneficial Owner” means, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date) such securities or otherwise has the right to vote or dispose of
such securities, including pursuant to any agreement, arrangement, or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the "Beneficial Owner" of, or to "beneficially own," any
security under this subsection (a) as a result of an agreement, arrangement, or
understanding to vote such security if such agreement, arrangement, or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act, and
(ii) is not then reportable by such Person on Schedule 13D under the Exchange
Act (or any comparable or successor report);

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement, or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition), or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

 

2



--------------------------------------------------------------------------------

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records), or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” have meanings that are
correlative to this definition of the term "Beneficial Owner.”

1.4 “Board” means the Board of Directors of the Company.

1.5 “Cause” means (i) the willful and continued failure by the Eligible Employee
to substantially perform the Eligible Employee’s duties with the Employer (other
than any such failure resulting from the Eligible Employee's incapacity due to
physical or mental illness), or (ii) the willful engaging, not in good faith, by
the Eligible Employee in conduct which is demonstrably injurious to the Company
or any of its Subsidiaries, monetarily or otherwise.

1.6 “Change in Control” means any of the following occurring after the Effective
Date:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock or 20% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this definition are satisfied;

 

3



--------------------------------------------------------------------------------

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;

(c) the Company shall consummate a reorganization, merger, or consolidation, in
each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, or consolidation and the
combined voting power of the then outstanding Voting Stock of such corporation
are beneficially owned, directly or indirectly, by all or substantially all of
the Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, or consolidation or the combined voting power of the then outstanding
Voting Stock of such corporation, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such reorganization,
merger, or consolidation were members of the Incumbent Board at the time of the
initial agreement or initial action by the Board providing for such
reorganization, merger, or consolidation; or

(d) (i) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are

 

4



--------------------------------------------------------------------------------

satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.

1.7 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.8 “Common Stock” means the common stock, par value $.01 per share, of the
Company.

1.9 “Company” means Phillips 66 or any successors thereto.

1.10 “Controlled Group” shall mean Phillips 66 and its Subsidiaries.

1.11 “Credited Compensation” of a Severed Employee means the aggregate of the
Severed Employee’s annual base salary plus his or her annual incentive
compensation, each as further described below. For purposes of this definition,
(a) annual base salary shall be determined immediately prior to the Severance
Date (without regard to any reductions therein which constitute Good Reason) and
(b) annual incentive compensation shall be deemed to equal the higher of (i) the
Severed Employee’s most recently established target (determined at one hundred
percent of target) for annual incentive compensation for such employee prior to
such employee’s Severance Date or (ii) the average of the most recent two annual
incentive compensation payments to such Severed Employee pursuant to the
Variable Cash Incentive Program or its successor

 

5



--------------------------------------------------------------------------------

program maintained by the Employer made before his or her Severance Date;
provided, however, that for purposes of this clause (ii), (I) if such Severed
Employee has been eligible to receive only one such annual incentive
compensation payment for a period ending before his or her Severance Date, the
amount of annual incentive compensation for purposes of determining Credited
Compensation shall be equal to the amount of such single annual incentive
compensation payment (if any), (II) if such Severed Employee has not been
eligible for any such annual incentive compensation payment, the amount of
annual incentive compensation for purposes of determining Credited Compensation
shall be equal to his or her most recently established target (determined at one
hundred percent of target) for annual incentive compensation for such employee
prior to such employee’s Severance Date; and (III) if such Severed Employee
transferred to the Controlled Group in connection with the Distribution, the
most recent two annual incentive compensation payments to such Severed Employee
pursuant to the ConocoPhillips Variable Cash Incentive Program, if any, will be
treated as annual incentive compensation payments under the Variable Cash
Incentive Program maintained by the Employer until replaced by annual incentive
compensation payments made under the Variable Cash Incentive Program.

1.12 “Effective Date” means the date first stated above as the effective date of
this Plan.

1.13 “Eligible Employee” means any employee that is a Tier 1 Employee or a
Tier 2 Employee.

1.14 “Employer” means the Company or any of its Subsidiaries.

1.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.16 “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

1.17 “Exempt Person” means any of the Employers, any employee benefit plan of
any of the Employers, and any Person organized, appointed, or established by any
Employer for or pursuant to the terms of any such plan.

1.18 “Exempt Rights” means any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date, or are
thereafter issued by the Company as a dividend on shares of Common Stock or
other Voting Securities or otherwise.

 

6



--------------------------------------------------------------------------------

1.19 “Exempt Transaction” means an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

1.20 “Good Reason” means the occurrence, on or after the date of a Change in
Control, and without the Eligible Employee’s written consent, of (i) the
assignment to the Eligible Employee of duties in the aggregate that are
inconsistent with the Eligible Employee’s level of responsibility immediately
prior to the date of the Change in Control or any diminution in the nature of
the Eligible Employee’s responsibilities from those in effect immediately prior
to the date of the Change in Control; (ii) a reduction by the Employer in the
Eligible Employee’s annual base salary or any adverse change in the Eligible
Employee’s aggregate annual and long term incentive compensation opportunity
from that in effect immediately prior to the Change in Control which change is
not pursuant to a program applicable to all comparably situated executives of
the Employer; or (iii) the relocation of the Eligible Employee’s principal place
of employment to a location more than 50 miles from the Eligible Employee’s
principal place of employment immediately prior to the date of the Change in
Control; provided, however, that this clause (iii) shall not be considered to be
Good Reason if the Employer undertakes to pay all reasonable relocation expenses
of the Eligible Employee in connection with such relocation, whether through a
relocation plan, program, or policy of the Employer or otherwise.

 

1.21 “Gross-Up Payment” has the meaning set forth in Section 2.5 hereof.

1.22 “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

 

7



--------------------------------------------------------------------------------

1.23 “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Eligible Employee, whether paid or payable pursuant to this
Plan or otherwise, by any Employer or by a Person that is a party to the Change
in Control.

1.24 “Person” means any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

1.25 “Plan” means the Phillips 66 Key Employee Change in Control Severance Plan,
as set forth herein, as it may be amended from time to time.

1.26 “Plan Administrator” means the person or persons appointed from time to
time by the Board, which appointment may be revoked at any time by the Board.

1.27 “Public Offering” means the initial sale of common equity securities of the
Company pursuant to an effective registration statement (other than a
registration on Form S-4 or S-8 or any successor or similar forms) filed under
the Securities Act of 1933.

1.28 “Retirement Plans” means the Phillips 66 Retirement Plan and the Phillips
66 Key Employee Supplemental Retirement Plan.

1.29 “Safe Harbor Amount” means, with respect to an Eligible Employee, 2.99
times the Eligible Employee’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code.

1.30 “Separation from Service” means the date on which the Participant separates
from service with the Controlled Group within the meaning of Code section 409A,
whether by reason of death, disability, retirement, or otherwise. In determining
Separation from Service, with regard to a bona fide leave of absence that is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the six-month period set forth in section 1.409A-1(h)(1)(i) of
the regulations issued under section 409A of the Code, as allowed thereunder.

 

8



--------------------------------------------------------------------------------

1.31 “Severance” means the termination of an Eligible Employee’s employment with
the Employer on or within two years following the date of a Change in Control,
(i) by the Employer other than for Cause, or (ii) by the Eligible Employee for
Good Reason. An Eligible Employee will not be considered to have incurred a
Severance if his employment is discontinued by reason of the Eligible Employee’s
death or a physical or mental condition causing such Eligible Employee’s
inability to substantially perform his duties with the Employer and entitling
him or her to benefits under any long-term sick pay or disability income policy
or program of the Employer. Furthermore, an Eligible Employee will not be
considered to have incurred a Severance if employment with the Employer is
discontinued after the Eligible Employee has been offered employment with
another employer that has purchased a Subsidiary or division of the Company or
all or substantially all of the assets of an a Subsidiary or division of the
Company and the offer of employment from the other employer is at the same or
greater salary and the same or greater target bonus as the Eligible Employee has
at that time from the Employer. An Eligible Employee will not be considered to
have incurred a Severance as a result of (a) the Distribution, (b) the Eligible
Employee’s transfer to the Controlled Group in connection with the Distribution,
or (c) the Eligible Employee’s transfer to ConocoPhillips Company or any other
subsidiary of COP in connection with the Distribution. Notwithstanding anything
herein to the contrary, Good Reason shall not be deemed to have occurred unless
the Company shall have been given (1) written notice of the Eligible Employee’s
assertion that an event constituting Good Reason has occurred, which notice
shall be given not less than 30 days prior to the Severance Date to which such
notice relates, and (2) a reasonable opportunity to cure such occurrence during
such 30-day period. Furthermore, in order to be considered a Severance, the
termination must also meet the requirements of a Separation from Service.

1.32 “Severance Date” means the date on which an Eligible Employee incurs a
Severance.

1.33 “Severance Pay” means the payment determined pursuant to Section 2.1
hereof.

1.34 “Severed Employee” means an Eligible Employee who has incurred a Severance.

1.35 “Subsidiary” means any corporation or other entity that is treated as a
single employer with Phillips 66 after the Distribution, under section 414(b) or
(c) of the Code; provided, that in making this determination, in applying
section 1563(a)(1), (2), and (3) of the Code for purposes of determining a
controlled group of corporations under section 414(b) of the Code and for
purposes of determining trades or businesses (whether or not incorporated) under
common control under regulation section 1.414(c)-2 for purposes of section
414(c) of the Code, the language “at least 80%” shall be used without
substitution as allowed under regulations pursuant to section 409A of the Code.

 

9



--------------------------------------------------------------------------------

1.36 “Tier 1 Employee” means any employee of the Employer who is in salary grade
26 or above (under the salary grade schedule of the Company on the Effective
Date, with appropriate adjustment for any subsequent change in such salary grade
schedule), at or subsequent to the time of the Change in Control.

1.37 “Tier 2 Employee” means any employee of the Employer, other than a Tier 1
Employee, who is in salary grade 23 or above (under the salary grade schedule of
the Company on the Effective Date, with appropriate adjustment for any
subsequent change in such salary grade schedule) at or subsequent to the time of
the Change in Control.

1.38 “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

1.39 “Voting Stock” means, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

SECTION 2. BENEFITS.

2.1 Subject to Section 2.9, each Severed Employee shall be entitled to receive
Severance Pay equal to the sum of the amounts determined under Sections 2.1(a),
(b), and (c). Furthermore, for purposes of Employer compensation plans,
programs, and arrangements, each Severed Employee shall be considered to have
been laid off by the Employer.

 

  (a) The amount that is the Severed Employee’s Credited Compensation,
multiplied by (i) 3, in the case of a Tier 1 Employee or (ii) 2 in the case of a
Tier 2 Employee.

 

10



--------------------------------------------------------------------------------

  (b) The amount that is the present value, determined as of the Severed
Employee’s Severance Date, of the increase in benefits under the Retirement
Plans that would result if the Severed Employee was credited with the following
number of additional years of age and service under the Retirement Plans: (i) 3,
in the case of a Tier 1 Employee or (ii) 2, in the case of a Tier 2 Employee;
provided, however, that in calculating (b), if the Severed Employee is entitled
under the Retirement Plans to any additional credited service due to the
circumstances of the Severed Employee’s termination, then the amount of the
present value of the increased benefits called for in the determination of
(b) shall be reduced by the amount of the present value of the increased
benefits under the Retirement Plans calculated after taking into account the
circumstances of the Severed Employee’s termination, but not below zero. Present
value shall be determined based on the assumptions utilized under the Phillips
66 Retirement Plan for purposes of determining contributions under Code
Section 412 for the most recently completed plan year.

 

  (c) The amount that is equal to either (i) or (ii), as applicable, plus either
(iii) or (iv), as applicable, plus (v), if applicable, plus (vi), if applicable:

 

  (i) If the Severed Employee was enrolled in company-sponsored medical coverage
on the Severance Date, an amount equal to 6 times the difference between the
COBRA participant contribution rate and the active employee contribution rate,
each as of the Severance Date, for the type of coverage in which the Tier 2
Employee was enrolled.

 

  (ii) If the Severed Employee was not enrolled in company-sponsored medical
coverage on the Severance Date, an amount equal to 18 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for PPO medical coverage.

 

  (iii) If the Severed Employee was enrolled in company-sponsored dental
coverage on the Severance Date, an amount equal to 6 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for the type of coverage in
which the Tier 2 Employee was enrolled.

 

11



--------------------------------------------------------------------------------

  (iv) If the Severed Employee was not enrolled in company-sponsored dental
coverage on the Severance Date, an amount equal to 18 times the difference
between the COBRA participant contribution rate and the active employee
contribution rate, each as of the Severance Date, for dental coverage (using the
Phillips 66 dental option coverage).

 

  (v) In the case of a Tier 1 Employee, an amount equal to the sum of 6 times
the COBRA participant contribution rate, as of the Severance Date, for PPO
medical coverage plus 6 times the COBRA participant contribution rate, as of the
Severance Date, for dental coverage (using the Phillips 66 dental option
coverage).

 

  (vi) If any persons qualified as eligible dependents of the Severed Employee
under the applicable company-sponsored medical or dental coverage in which the
Severed Employee was enrolled on the Severance Date, an amount equal to the sum
of the differences, for each such eligible dependent, between the COBRA eligible
dependent contribution rate and the eligible dependent contribution rate for
eligible dependents of active employees, each as of the Severance Date, for the
medical and/or dental coverage in which the Severed Employee was enrolled on the
Severance Date, as applicable, times the factor set forth in the applicable
Section 2.1(c)(i) or (ii), (c)(iii) or (iv), and (c)(v); provided, that if the
Severed Employee was not enrolled for medical or dental coverage, then the
eligibility and amount for each dependent shall be determined as if the Severed
Employee had been enrolled in the PPO medical coverage or dental coverage (using
the Phillips 66dental option coverage), as applicable, on the Severance Date.

2.2 Severance Pay (as well as any amount payable pursuant to Section 2.6 hereof)
shall be paid to an eligible Severed Employee in a cash lump sum on the first
business day immediately following 10 days after the end of the period for
executing and delivering the Severed Employee's release, as set forth in
Section 2.9.

2.3 Subject to Section 2.9, for a period of (a) 36 months, in the case of a Tier
1 Employee or (b) 24 months, in the case of a Tier 2 Employee, beginning the
first of the month following the termination of active employee benefits, the
Company shall arrange to provide the Severed Employee and his dependents
benefits similar to those the

 

12



--------------------------------------------------------------------------------

Severed Employee and his dependents had immediately prior to the Severed
Employee's Severance Date. Only those dependents who were eligible for coverage
on the Severed Employee's Severance Date may be covered thereafter, but no
amendment to any plan or program providing these benefits made after the Severed
Employee's Severance Date shall prevent eligibility for dependents who would
otherwise have been eligible for coverage on the Severed Employee's Severance
Date. These benefits will be provided at no greater cost to the Severed Employee
than active employee rates for the plan year of coverage provided the benefits
continue to be offered by the Company to active employees and the Severed
Employee and his dependents meet the same eligibility criteria for the benefits
as an active employee and dependents of an active employee. Depending on
coverages prior to the Severed Employee’s Severance Date, these benefits could
include the following, but do not include any other benefits offered by the
Company: Life Insurance, which includes Basic, Executive Basic, Supplemental,
and Dependent Life; and Personal Accident Insurance. Severed employees may also
continue Executive Life directly through the vendor to be paid for by the
Severed Employee. Nothing herein shall prevent a Severed Employee or eligible
dependents of a Severed Employee from electing to receive COBRA continuation
coverage of health benefits subject to COBRA, in accordance with the applicable
provisions of the law and the applicable plans. While as an active employee the
Severed Employee may have been able to make employee contributions or pay
premiums for certain coverage through a pre-tax salary reduction arrangement,
that will not continue after the Severed Employee's Severance Date. The cost of
these benefits will not be adjusted to reflect that the Severed Employee's cost
will no longer be pre-tax. All other active employee benefits, not specifically
mentioned above, are excluded, although if any of the benefits specifically
mentioned above are replaced with a similar benefit after the Severed Employee's
Severance Date, such replacement benefits are to be considered as mentioned
specifically above even though their names, terms, and conditions may have been
changed. Such benefits shall not be provided (except to the extent as may be
required by law) during any period when the Severed Employee is eligible to
receive such benefits from another employer or from an Employer or if the
Severed Employee has resumed working for an Employer. The Severed Employee is
obligated to inform the Company when or if they become eligible to receive such
benefits from another employer.

2.4 Upon Change in Control, each Eligible Employee shall immediately become
fully vested in all outstanding equity awards and shall not thereafter be
forfeitable for any reason (except that options shall expire and be cancelled
ten years from the date of their grant). Any options granted to the Eligible
Employee shall be exercisable at the times set forth in the applicable award
documents. Each such option shall remain outstanding until ten years from the
date of grant, notwithstanding any provision of the option grant or any plan
under which the option may have been granted to the contrary.

 

13



--------------------------------------------------------------------------------

The date of distribution of any stock or other value from such awards shall be
as set forth in the applicable terms and conditions of the award.

 

2.5    (a)   Anything in this Plan to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any Payment to an
Eligible Employee would be subject to the Excise Tax, then the Eligible Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Eligible Employee of all taxes (and
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Eligible Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 2.5(a), if it shall be determined that an Eligible Employee is entitled
to the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Eligible Employee and the amounts payable under this Plan shall be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the payments under Section 2.1, unless an
alternative method of reduction is elected by the Eligible Employee, and in any
event shall be made in such a manner as to maximize the Value of all Payments
actually made to the Eligible Employee. For purposes of reducing the Payments to
the Safe Harbor Amount, only amounts payable under this Plan (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Plan to an Eligible Employee would not result in a reduction of the Parachute
Value of all Payments to the Safe Harbor Amount, no amounts payable to the
Eligible Employee under the Plan shall be reduced pursuant to this
Section 2.5(a). The Company’s obligation to make Gross-Up Payments to an
Eligible Employee under this Section 2.5 shall not be conditioned upon the
Eligible Employee’s termination of employment.    (b)   Subject to the
provisions of Section 2.5(c), all determinations required to be made under this
Section 2.5, including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized certified public
accounting firm designated by the Plan Administrator (the “Accounting Firm”).
The

 

 

 

14



--------------------------------------------------------------------------------

      Accounting Firm shall provide detailed supporting calculations both to the
Company and each Eligible Employee Eligible Employee within 15 business days of
the receipt of notice from the Eligible Employee that there has been a Payment
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 2.5, shall be paid by the Company to the
Eligible Employee within 5 days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Eligible Employee. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments that
will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 2.5(c) and
the Eligible Employee thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Eligible Employee.    (c)    As a condition to being
entitled to Gross-Up Payment hereunder, each Eligible Employee shall be required
to notify the Company in writing of any claim by the Internal Revenue Service
that, if successful, would require the payment by the Company of the Gross-Up
Payment. Such notification shall be given as soon as practicable, but no later
than 10 business days after the Eligible Employee is informed in writing of such
claim. The Eligible Employee shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Eligible
Employee shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Eligible Employee gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Eligible
Employee in writing prior to the expiration of such period that the Company
desires to contest such claim, the Eligible Employee shall:      

(i)     give the Company any information reasonably requested by the Company
relating to such claim,

 

15



--------------------------------------------------------------------------------

     

(ii)      take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

     

(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and

     

(iv)   permit the Company to participate in any proceedings relating to such
claim;

      provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Eligible Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 2.5(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Eligible Employee to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Eligible
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company directs the Eligible Employee to pay such claim and sue for a
refund, the Company shall make such payment and shall indemnify and hold the
Eligible Employee harmless, on an after-tax basis, from any Excise Tax or income
tax (including interest or penalties) imposed with respect to such payment or
with respect to any imputed income in connection with such payment; and
provided, further, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Eligible Employee with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Eligible Employee shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

16



--------------------------------------------------------------------------------

   (d)    If, after the Company has made a Gross-Up Payment or a payment
pursuant to Section 2.5(c), an Eligible Employee becomes entitled to receive any
refund with respect to the Excise Tax to which such Gross-Up Payment relates or
with respect to the claim to which such payment relates, the Eligible Employee
shall (subject to the Company’s complying with the requirements of
Section 2.5(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the Company has paid any amount pursuant to
Section 2.5(c), a determination is made that the Eligible Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Eligible Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then the
amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.    (e)    Notwithstanding any other
provision of this Section 2.5, the Company may, in its sole discretion, withhold
and pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of any Eligible Employee, all or any portion of any
Gross-Up Payment, and each Eligible Employee shall be required to consent to
such withholding as a condition to being entitled to any Gross-Up Payment.

2.6 Each Severed Employee shall be entitled to receive the employee’s full
salary through the Severance Date and, subject to Section 2.9 but
notwithstanding any provision of the Company’s Variable Cash Incentive Program
or similar annual bonus incentive plan to the contrary, shall be eligible for
consideration for an award under such program or plan when awards are made with
regard to the fiscal year under such program or plan in which the Severance Date
occurred.

2.7 The Company will pay to each Eligible Employee all reasonable legal fees and
expenses incurred by such Eligible Employee in pursuing any claim under the
Plan, unless the applicable finder of fact determines that the Eligible
Employee’s claim was frivolous or not maintained in good faith.

2.8 The Company shall be entitled to withhold and/or to cause to be withheld
from amounts to be paid to the Severed Employee hereunder any federal, state, or
local withholding or other taxes or charges which it is from time to time
required to withhold.

 

17



--------------------------------------------------------------------------------

2.9 No Severed Employee shall be eligible to receive Severance Pay or other
benefits under the Plan unless he or she first executes a written release
substantially in the form attached as Exhibit A hereto (or, if the Severed
Employee was not a United States employee, a similar release which is in
accordance with the applicable laws in the relevant jurisdiction) and, to the
extent such release is revocable by its terms, only if the Severed Employee does
not revoke it. Such release must be executed and delivered to the Company within
30 days of the Employee’s Severance Date.

SECTION 3. PLAN ADMINISTRATION.

3.1 The Plan Administrator shall administer the Plan and may interpret the Plan,
prescribe, amend, and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan.

3.2 Claims Procedures. Any claim for benefits hereunder shall be presented in
writing to the Plan Administrator for consideration, grant, or denial. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

 

  (a) In the case of a denial of a claim respecting benefits paid or payable
with respect to a Participant, a written notice will be furnished to the
claimant within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period. A denial or partial denial of a claim will be dated and
signed by the Plan Administrator and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below.

 

18



--------------------------------------------------------------------------------

  (b) Upon denial of a claim, in whole or in part, a claimant or his duly
authorized representative will have the right to submit a written request to a
committee of individuals established by the Board (the "Claims Committee") for a
full and fair review of the denied claim by filing a written notice of appeal
with the Claims Committee within 60 days of the receipt by the claimant of
written notice of the denial of the claim. A claimant or the claimant’s
authorized representative will have, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and may submit issues and comments in
writing. The review will take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. If the claimant fails to file a request for review within
60 days of the denial notification, the claim will be deemed abandoned and the
claimant precluded from reasserting it. If the claimant does file a request for
review, his request must include a description of the issues and evidence he
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

 

  (c) The Claims Committee will provide a prompt written decision on review. If
the claim is denied on review, the decision shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures.

 

  (d) A decision will be rendered no more than 60 days after the Claims
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Claims Committee determines that
special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

 

19



--------------------------------------------------------------------------------

  (e) To the extent permitted by law, decisions reached under the claims
procedures set forth in this Section shall be final and binding on all parties.
No legal action for benefits under the Plan shall be brought unless and until
the claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.

 

  (f) Except as provided in the preceding portion of this Section 3.2, all
disputes under this Plan shall be settled exclusively by binding arbitration in
Houston, Texas, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

3.3 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.4 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel, and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

SECTION 4. DURATION; AMENDMENT; AND TERMINATION.

4.1 This Plan shall be effective on the Effective Date. If a Change in Control
has not occurred, this Plan shall continue in effect unless and until it is
terminated as provided in Section 4.2. If a Change in Control occurs, this Plan
shall continue in full force and effect and shall not terminate or expire until
after all Eligible Employees who become or may become entitled to any payments
hereunder shall have received such payments in full and all adjustments required
to be made pursuant to Section 2 have been made.

 

20



--------------------------------------------------------------------------------

4.2    (a)   If a Change in Control has not occurred, this Plan may be amended
from time to time during its term by the Company
acting through its Board of Directors or, to the extent authorized by the Board
of Directors, its officers, provided that any
such amendment which shall in any manner reduce, diminish, or otherwise
adversely affect any benefit which is or may at
any time in the future become payable hereunder, or any such amendment which
shall alter the definition of Change in
Control shall be made effective not less than two years after the action of the
Company authorizing such amendment,
unless, and then only to the extent that such amendment is or becomes necessary
in order to assure continued compliance
by this Plan with any applicable state or federal law or regulation.    (b)  
The Company may, by action of its Board of Directors, terminate this Plan,
provided, however, that the effective date of such termination shall be not less
than two years from the date of such Board action. Provided further that in the
event a Change in Control shall occur prior to the effective date of
termination, the provisions of Section 4.2(c) shall apply.    (c)   If a Change
in Control shall occur while this Plan is in effect, no then-pending amendment
or termination shall take effect, this Plan shall remain in full force and
effect as at the Change in Control, and this Plan shall terminate automatically
without further action on behalf of the Company immediately following the making
of all payments to Eligible Employees under this Plan.

SECTION 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge, or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

 

21



--------------------------------------------------------------------------------

5.2 If any Employer is obligated by law or by contract to pay severance pay, a
termination indemnity, notice pay, or the like, to a Severed Employee, or if any
Employer is obligated by law to provide advance notice of separation (“Notice
Period”) to a Severed Employee, then any Severance Pay hereunder to such Severed
Employee shall be reduced by the amount of any such severance pay, termination
indemnity, notice pay, or the like, as applicable, and by the amount of any
compensation received during any Notice Period. This provision specifically
includes any payments or obligations under the Phillips 66 Severance Pay Plan,
or under the Phillips 66 Executive Severance Plan. Furthermore, if an Eligible
Employee has willful and bad faith conduct demonstrably injurious to Company or
its Subsidiaries, monetarily or otherwise, after receiving Severance Pay, the
Company may offset an amount equal to such Severance Pay against any other
amounts due from other plans or programs, unless otherwise required by law.

5.3 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust, or account, nor the payment of any benefits shall
be construed as giving any Eligible Employee, or any person whomsoever, the
right to be retained in the service of the Employer, and all Eligible Employees
shall remain subject to discharge to the same extent as if the Plan had never
been adopted.

5.4 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.5 This Plan shall be binding upon the heirs, executors, administrators,
successors, and assigns of the parties, including each Eligible Employee,
present and future, and any successor to the Employer.

5.6 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.7 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer that may be applied by the Employer
to the payment of benefits or other rights under this Plan.

5.8 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first-class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

 

22



--------------------------------------------------------------------------------

5.9 This Plan shall be construed and enforced according to the laws of the State
of Delaware.

The Plan is hereby adopted effective as of the Effective Time and conditioned on
the occurrence of the Distribution.

Executed this 24th day of April 2012, by a duly authorized officer of the
Company.

/s/ Greg C. Garland

Greg C. Garland, President

 

23



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS

In consideration of, and subject to, the payments to be made to me by Phillips
66, a Delaware corporation (the “Company”) or any of its subsidiaries, pursuant
to the Phillips 66 Key Employee Change in Control Severance Plan (the “Plan”),
which I acknowledge that I would not otherwise be entitled to receive, I hereby
waive any claims I may have for employment or re-employment by the Company or
any subsidiary or parent of the Company after the date hereof, and I further
agree to and do release and forever discharge the Company or any subsidiary or
parent of the Company, and their respective past and present officers,
directors, shareholders, employees, and agents from any and all claims and
causes of action, known or unknown, arising out of or relating to my employment
with the Company or any subsidiary or parent of the Company, or the termination
thereof, including, but not limited to, wrongful discharge, breach of contract,
tort, fraud, the Civil Rights Acts, Age Discrimination in Employment Act,
Employee Retirement Income Security Act, Americans with Disabilities Act, or any
other federal, state, or local legislation or common law relating to employment
or discrimination in employment or otherwise.

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights under the
Plan; (ii) my rights to benefits other than severance benefits under plans,
programs, and arrangements of the Company or any subsidiary or parent of the
Company which are accrued but unpaid as of the date of my termination; or
(iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary or parent of the Company, and my rights under any director’s
and officers’ liability insurance policy covering me.

I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Company’s acknowledgement of my rights reserved under the second
paragraph above.

 

Signature:  

 

    Dated:

 

24